                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       UNITE HERE INTERNATIONAL UNION,                   Case No.19-cv-03604-JSC
                                                        Plaintiff,
                                   8
                                                                                             ORDER RE: PLAINTIFF’S
                                                  v.                                         APPLICATION FOR A TEMPORARY
                                   9
                                                                                             RESTRAINING ORDER
                                  10       SKY CHEFS, INC.,
                                                                                             Re: Dkt. No. 5
                                                        Defendant.
                                  11

                                  12           Plaintiff UNITE HERE International Union filed for a temporary restraining order and
Northern District of California
 United States District Court




                                  13   preliminary injunction on June 21, 2019 seeking to enjoin Sky Chefs, Inc. from enforcing a “Non-
                                  14   Solicitation and Distribution Policy” regarding union communications on Sky Chefs’ property,
                                  15   including the wearing of union lanyards.1 (Dkt. No. 5.)2 After careful consideration of the parties’
                                  16   briefing, and having had the benefit of oral argument on June 24, 2019, the Court concludes that
                                  17   an evidentiary hearing is required under the Norris-LaGuardia Act, 29 U.S.C. § 107. See N.
                                  18   Stevedoring & Handling Corp. v. Int’l Longshoremen’s & Warehousemen’s Union, 685 F.2d 344,
                                  19   350 (9th Cir. 1982) (noting that “[t]he Act covers any labor dispute,” and remanding the action to
                                  20   the district court for a TRO hearing, “with live witnesses if requested, with the right of cross-
                                  21   examination, and followed by findings as required by [section] & of the Norris-LaGuardia Act to
                                  22   determine whether an injunction is appropriate.”).
                                  23           In reaching the conclusion that a hearing is warranted, the Court rejects Defendant’s
                                  24   reliance on Ass’n of Flight Attendants, AFL-CIO v. Horizon Air Indus., Inc., 280 F.3d 901 (9th
                                  25   Cir. 2002) for the proposition that a private action under the Railway Labor Act (“RLA”), 45
                                  26
                                       1
                                  27     Both parties have consented to the jurisdiction of a magistrate judge pursuant to 28 U.S.C. §
                                       636(c). (Dkt. Nos. 8 & 9.)
                                  28
                                       2
                                         Record citations are to material in the Electronic Case File (“ECF”); pinpoint citations are to the
                                       ECF-generated page numbers at the top of the documents.
                                   1   U.S.C. § 152, in a post-union certification case fails where there is an adequate remedy through

                                   2   arbitration, and thus, Plaintiff cannot demonstrate irreparable harm. (See Dkt. No. 11 at 17-18.)

                                   3   In Horizon Air, the union filed an action in federal court under the RLA challenging the

                                   4   defendant-airline’s policy prohibiting a flight attendant from wearing a union pin on his uniform.

                                   5   The airline moved to dismiss for lack of subject matter jurisdiction because the dispute was within

                                   6   the scope of the collective bargaining agreement and thus constituted a “minor dispute” subject to

                                   7   mandatory arbitration pursuant to the RLA. 280 F.3d at 903. The district court granted dismissal

                                   8   on those grounds, and on appeal the union argued that its flight attendants have a statutory right

                                   9   under the RLA to wear union pins and that federal courts have exclusive jurisdiction over RLA

                                  10   violations. Id. at 904.

                                  11          The Ninth Circuit agreed with the airline. The court held that in post-certification cases

                                  12   arising under the RLA federal courts are without jurisdiction to resolve minor disputes that do “not
Northern District of California
 United States District Court




                                  13   involve a fundamental attack on the collective bargaining process,” or where it is not shown that

                                  14   either the employer’s conduct “has been motivated by anti-union animus” or “circumstances exist

                                  15   that significantly undermine the functioning of the union.” Id. at 905 (internal quotation marks

                                  16   omitted). The court affirmed the district court’s dismissal because the facts did “not reveal any

                                  17   ‘exceptional circumstances’ necessitating judicial intervention, such as a policy motivated by anti-

                                  18   union animus or circumstances that significantly undermine the functioning of the union.” Id. at

                                  19   906.

                                  20          The circumstances here are different. First, Horizon Air was addressing the union’s

                                  21   argument that it did not have to arbitrate at all and instead the federal court could decide the merits

                                  22   of the dispute. Here, Plaintiff concedes that the arbitrator has exclusive jurisdiction to decide the

                                  23   minor dispute; it is instead asking for a preliminary injunction to ensure that the union does not

                                  24   suffer irreparable harm. Second, to the extent Horizon Air can be read as precluding federal

                                  25   jurisdiction to even issue temporary injunctive relief pending arbitration, the court specifically

                                  26   carved out disputes regarding policies “motivated by anti-union animus.” See id. at 906.

                                  27   Plaintiff’s complaint alleges such anti-union animus. (Dkt. No. 1 at ¶ 13 (“Sky Chefs’ decision to

                                  28   impose the Solicitation and Distribution Ban and to prohibit union lanyards was motivated by
                                                                                          2
                                   1   antiunion animus and for the purpose of stifling union communication and gaining unwarranted

                                   2   advantage in the labor dispute.”).) The Court is therefore not convinced on the present record that

                                   3   as a matter of law Plaintiff cannot demonstrate irreparable harm.

                                   4          Accordingly, and as discussed at the June 24, 2019 hearing, the Court will hold a telephone

                                   5   status conference on July 3, 2019 at 10:00 a.m. to discuss the evidentiary hearing scheduled for

                                   6   July 9, 2019 at 9:00 a.m.

                                   7          IT IS SO ORDERED.

                                   8   Dated: June 26, 2019

                                   9
                                                                                                   JACQUELINE SCOTT CORLEY
                                  10                                                               United States Magistrate Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        3
